Citation Nr: 1437667	
Decision Date: 08/22/14    Archive Date: 08/27/14

DOCKET NO.  10-32 206	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to an increased schedular rating for left knee disability, evaluated as 30 percent disabling currently, as 20 percent disabling prior to July 2012, and as 10 percent disabling prior to June 2009.

2.  Entitlement to an increased schedular rating for right knee disability evaluated as 10 percent disabling for limitation of extension throughout the appeal period, with a separate 10 percent rating for instability assigned effective from February 2014.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. C. Wilson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1972 to July 1992.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  In April 2012, the Veteran testified at a hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of the proceedings has been associated with the claims file.

This matter was previously before the Board in December 2012, at which time the Board remanded the left knee matter for further development and denied entitlement to an increased rating for the Veteran's right knee disability.  The Veteran timely appealed to the Court of Appeals for Veterans Claims (Court).  In September 2013, pursuant to a Joint Motion for Partial Remand (Joint Motion), the Court vacated and remanded the Board's December 2012 decision regarding the Veteran's right knee disability.

Pursuant to the Joint Motion, the Board reviewed the appeal in December 2013 and issued another remand in which the Board directed the RO to provide an examination of the Veteran's right knee.  The Board also requested an evaluation of the Veteran's left knee and noted that the RO should obtain relevant records of the Veteran's ongoing treatment.  Review of the record shows substantial compliance with the December 2013 remand directives, and thus, no further action is necessary in this regard.  Stegall v. West, 11 Vet. App. 268 (1998).



FINDINGS OF FACT

1.  Prior to June 2009, the Veteran's left knee disability has not been productive of extension limited to 15 degrees or flexion limited to less than 80 degrees. 

2.  Prior to July 2012, the Veteran's left knee disability has not been productive of extension limited to 20 degrees or flexion limited to 60 degrees or less.  

3.  Since September 2013, the Veteran's left knee disability has not been productive of extension limited to 30 degrees or more; flexion limited to 60 degrees or less; or severe painful motion or weakness.  

4.  The Veteran's right knee disability has been productive of symptoms such as pain, swelling, locking, and some limitation of motion, but has not been productive of symptoms from the removal or dislocation of semilunar cartilage, extension limited to more than 10 degrees, or flexion limited to less than 80 degrees.

5.  The Veteran's right knee disability has not been productive of slight instability prior to February 2014, or more than slight instability since February 2014.  


CONCLUSIONS OF LAW

1.  For the period on appeal up to June 24, 2009, the criteria for a disability rating in excess of 10 percent for limitation of extension of the left knee were not met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.3, 4.7, 4.10, 4.21, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5261 (2013).

2.  For the period from June 25, 2009 to July 9, 2012, the criteria for a disability rating in excess of 20 percent for limitation of extension of the left knee were not met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.3, 4.7, 4.10, 4.21, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5261 (2013).

3.  The criteria for a disability rating in excess of 30 percent for status post left total knee replacement have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5055 (2013).

4.  The criteria for a disability rating in excess of 10 percent for limitation of extension of the right knee have not been met for any period on appeal.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.3, 4.7, 4.10, 4.21, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5261 (2013).

5.  The criteria for a compensability disability rating for instability of the right knee prior to February 2014, or in excess of 10 percent for instability of the right knee since February 2014 have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.3, 4.7, 4.10, 4.21, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5257 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  Proper notice from VA must be provided prior to an initial unfavorable decision on a claim. Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The RO provided the required notice in a July 2009 letter.

VA's duty to assist includes assisting a claimant in obtaining treatment records and other relevant records identified by the claimant.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  Pursuant to this duty, VA has associated with the Veteran's claims file his VA treatment records and non-VA treatment records.

Also pursuant to VA's duty to assist the Veteran, VA must provide an examination and obtain a medical opinion when necessary.  The Veteran was afforded examinations in July 2009, June 2010, and February 2014.  In May 2014, the Veteran submitted a statement in which he disagreed with the February 2014 VA examiner's conclusions with regard to his right knee, implying that the examiner failed to obtain x-ray evidence of the Veteran's right knee arthritis and also incorrectly reported the range of motion of his right knee.  With regard to this assertion, the Board finds that this examination and its accompanying opinions are adequate as the examination report shows that the examiner considered the relevant history of the Veteran's knee disabilities, provided sufficiently detailed descriptions of the disabilities, and provided analysis to support his opinions concerning the severity of the disabilities.  See Stefl v. Nicholson, 21 Vet. App. 120, 123-24 (2007).  Additionally, VA operates under the benefit of a presumption "that it has properly chosen a person who is qualified to provide a medical opinion in a particular case" and that the VA examination process includes providing a competent, ethical examiner.  Parks v. Shinseki, 716 F.3d 581, 585 (Fed. Cir. 2013) (citing Sickels v. Shinseki, 643 F.3d 1362, 1366 (Fed. Cir. 2011); see Cox v. Nicholson, 20 Vet. App. 563, 569 (2007) ("[T]he Board is entitled to assume the competence of a VA examiner.").  What is more, the Board has already acknowledged that the Veteran has arthritis of the bilateral knees, as service connection was granted on that basis.

As previously acknowledged, the Veteran was afforded a hearing before the undersigned VLJ, during which he presented oral argument in support of his claims.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims held that 38 C.F.R. § 3.103(c)(2) requires that the VLJ who chairs a hearing fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.

During the hearing, the VLJ enumerated the issues on appeal, and the VLJ and the Veteran's representative solicited information regarding the elements of the claims that were lacking to substantiate the Veteran's claims for benefits.  In addition, the VLJ sought to identify any pertinent evidence not currently associated with the claims folder that might have been overlooked or was outstanding that might substantiate the claim.  Moreover, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) nor has identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the elements necessary to substantiate the claims and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claims for benefits.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) and that the Board can adjudicate the claims based on the current record.  

The Board finds that no further notice or assistance to the Veteran is required for a fair adjudication of his claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  All necessary development has been accomplished and appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

II.  Merits of the Claims

By way of background, the RO granted service connection for bilateral knee arthralgia in a November 1992 rating decision and assigned a 10 percent rating for each knee, effective August 1, 1992.  These ratings were continued in subsequent rating decisions issued in December 1994, July 1999, and August 2004.  As the Veteran neither expressed disagreement with these rating decisions nor was any relevant new and material evidence received by VA within one year of the respective decisions, they became final.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.156(b), 20.201 (2013).

In June 2009, the Veteran filed the claim for increased compensation that led to this appeal.  The Board notes that the effective date of an award of increased compensation shall be the earliest date as of which it is ascertainable that an increase in disability occurred, if the application is received within one year from such date.  38 U.S.C.A. § 5110(b) (West 2002 & Supp. 2013).  The Board will, therefore, assess any ascertainable increase in disability from June 2008.

The RO issued a rating decision in November 2009 in which it continued the Veteran's 10 percent rating for his right knee disability and increased the Veteran's rating for his left knee disability to 20 percent, effective June 25, 2009.  Thereafter, in an October 2012 rating decision, the RO awarded a temporary total rating from July 9, 2012 to August 31, 2012 for convalescence following left total knee replacement, followed by a one year rating of 100 percent under diagnostic code 5055.  Thereafter, (from September 2013) the knee has been assigned a 30 percent schedular rating under this code. 

In a February 2013 rating decision, the RO granted a separate 10 percent rating for symptomatic removal of semilunar cartilage of the left knee, effective April 5, 1999 to July 8, 2012, on the basis of clear and unmistakable error in a previous rating decision.  In April 2014, the RO issued a rating decision in which it granted a separate 10 percent rating for instability of the right knee, effective February 25, 2014.

In summary, the following evaluations are on appeal with regard to the Veteran's left knee: (1) a rating in excess of 10 percent for limitation of extension for the period up to June 24, 2009; (2) a rating in excess of 20 percent for limitation of extension for the period from June 25, 2009 to July 8, 2012; and (3) a rating in excess of 30 percent for status post total knee arthroplasty for the period from September 1, 2013.  [The issue of a rating in excess of 10 percent for symptomatic removal of semilunar cartilage is not the subject of this appeal since that is the highest rating under that code, and the Veteran has not expressed disagreement with any aspect of that decision.] 

With regard to the Veteran's right knee, the following evaluations are on appeal: (1) a rating in excess of 10 percent for limitation of extension; and (2) a rating in excess of 10 percent for instability for the period from February 25, 2014.

Disability ratings are determined by applying the rating criteria set forth in VA's schedule for rating disabilities and represent the average impairment of earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2013).  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10 (2013).

In determining the severity of a disability, the Board is required to consider the potential application of various other provisions of the regulations governing VA compensation as well as the whole recorded history of the Veteran's disability.  38 C.F.R. §§ 4.1, 4.2 (2013); see generally Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria for that rating.  38 C.F.R. § 4.7 (2013).  Otherwise, the lower rating is assigned.  Id.  Additionally, while it is not expected that all cases will show all the findings specified, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21 (2013).  The Board has considered whether separate ratings for different periods of time are warranted based on the facts, which is a practice of assigning ratings that is referred to as "staging the ratings."  See Hart v. Mansfield, 21 Vet. App. 505 (2008).

In determining the appropriate rating evaluation for a musculoskeletal disability, functional loss of use of the affected part must be taken into account.  Under 38 C.F.R. § 4.40, functional loss may be due to pain, supported by adequate pathology and evidenced by the visible behavior of the Veteran upon undertaking the motion.  Weakness is as important as limitation of motion and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.  Under 38 C.F.R. § 4.45, factors of joint disability include increased or limited movement, weakness, fatigability, incoordination or painful movement, swelling, deformity, or atrophy of disuse.  Additionally, painful motion is an important factor of joint disability and actually painful joints are entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59 (2013).  Overall, where functional loss is alleged due to pain upon motion, the aforementioned regulations must be considered.  See DeLuca v. Brown, 8 Vet. App. 202, 207-08 (1995).

Normal range of motion of the knee is from 0 degrees of extension to 140 degrees of flexion.  38 C.F.R. § 4.71, Plate II (2013).

Under 38 C.F.R. § 4.71a, Diagnostic Code 5260, a noncompensable rating is warranted where knee flexion is limited to 60 degrees, a 10 percent rating is assigned where knee flexion is limited to 45 degrees, a 20 percent rating is warranted where knee flexion is limited to 30 degrees, and a 30 percent rating is assigned where knee flexion is limited to 15 degrees.

Under 38 C.F.R. § 4.71a, Diagnostic Code 5261, a noncompensable rating is warranted where knee extension is limited to 5 degrees, a 10 percent rating is assigned where knee extension is limited to 10 degrees, a 20 percent rating is warranted with extension is limited to 15 degrees, a 30 percent rating is warranted where extension is limited to 20 degrees, a 40 percent rating is assigned where knee extension is limited to 30 degrees, and a 50 percent rating is warranted for extension limited to 45 degrees.

Under 38 C.F.R. § 4.71a, Diagnostic Code 5257, a 10 percent rating is warranted where there is slight recurrent subluxation or lateral instability, a 20 percent rating is warranted where there is moderate recurrent subluxation or lateral instability, and a 30 percent rating is warranted where there is severe recurrent subluxation or lateral instability.

Additionally, under 38 C.F.R. § 4.71a, Diagnostic Code 5259, a 10 percent rating is warranted if there is removal of semilunar cartilage that is symptomatic.  Under 38 C.F.R. § 4.71a, Diagnostic Code 5258, if there is dislocated semilunar cartilage with frequent episodes of locking, pain, and effusion into the joint, a 20 percent evaluation is warranted.

As per 38 C.F.R. §  4.71a, Diagnostic Code 5003, degenerative arthritis is to be evaluated on the basis of limitation of motion as per the diagnostic codes for the specific joint or joints.  Id.  If the limitation of motion is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is assigned for each major joint or group of minor joints affected by limitation of motion.  Id.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  Id.  In the absence of limitation of motion, a 10 percent rating can be assigned where there is x-ray evidence of 2 or more major joints or 2 or more minor joint groups and a 20 percent rating can be assigned if such involvement includes occasional incapacitating episodes.  Id.  Note (1) under Diagnostic Code 5003 provides that the 20 percent and 10 percent ratings based on x-ray findings will not be combined with ratings based on limitation of motion.  Id.  For the purpose of rating disability due to arthritis, the knee is considered a major joint.  38 C.F.R. § 4.59.

For total knee replacement, Diagnostic Code 5055 provides a 100 percent disability rating for one year following implantation of the prosthesis.  With chronic residuals consisting of severe painful motion or weakness in the affected extremity, a 60 percent rating is assigned.  With intermediate degrees of residual weakness, pain, or limitation of motion, rate by analogy to Diagnostic Codes 5256 (ankylosis), 5261 (limitation of extension), or 5262 (impairment of the tibia and fibula).  The minimum rating is 30 percent.

Notably, 38 C.F.R. § 4.14 prohibits the evaluation of the same manifestation of a disability under different diagnoses, which is known as "pyramiding."  Thus, separate ratings under different diagnostic codes are only permitted if, for example, those separate ratings are assigned based on manifestations of the Veteran's disability that are separate and apart from manifestations for which he has already been rated.

Here, the report of a July 2009 VA examination shows that the Veteran's lateral meniscus of the left knee was repaired in 1973.  He reported swelling, locking, buckling, popping, and grinding with regard to both knees.  At that time, he did not require the use of braces, but used a cane as needed and did not use medication.  He reported that his activities of daily living were restricted due to difficulty sitting down on a commode, difficulty lowering himself into a tub, difficulty with stairs, difficulty getting out of bed, and an inability to sit still for more than twenty-five minutes or walk for more than an hour.  At that time, the Veteran was working as a material handler without any job restrictions.  The examination report indicates that the Veteran did not experience flare-ups.  The examiner documented a limp.

Physical examination revealed effusion in both knees.  The Veteran demonstrated normal motor strength and deep tendon reflexes in both knees, and the examiner documented that there was no instability, tenderness, crepitus, or warmth.  The Veteran had extension to 10 degrees with pain and flexion to 95 degrees with pain in the right knee.  With regard to the Veteran's left knee, he demonstrated extension to 15 degrees with pain and flexion to 95 with pain.  Notably, there was no diminution with repetitive testing of both knees and the examiner noted "no DeLuca criteria," which the Board accepts as evidence that the Veteran did not demonstrate functional loss or impairment due to pain on motion or other limiting factors.  See DeLuca, 8 Vet. App. at 207-08.  With regard to the Veteran's left knee, the examiner noted well healed surgical scars that were flat, nontender, fixed, normal in color, without functional impact, and without evidence of induration or skin breakdown.  The examiner used x-ray findings in diagnosing three compartment osteoarthritis, bilaterally.

The same examiner who evaluated the Veteran in July 2009 evaluated the Veteran during a June 2010 VA examination.  The June 2010 examination report documents the Veteran's reports of continued pain, swelling, locking, buckling, and occasional use of a cane.  The Veteran reported using prescription medication to help alleviate his pain and reported that his activities of daily living are restricted in that he is unable to use a treadmill, walk for more than an hour, run, or use the gym.  The report indicates that the Veteran did not experience popping and grinding at that time.  Again, he denied flare-ups and the examiner documented a limp.

In June 2010, the examiner documented extension to 0 degrees and flexion to 90 degrees without pain in one knee, and extension to 0 degrees with pain and flexion to 80 degrees with pain in the other knee.  The Board notes here that because it is unclear what set of measurements were documented for each knee, the more restricted range of motion (0 to 80 degrees) will be considered with regard to both knees.  Notwithstanding the difference in measured ranges of motion, the physical assessment of the Veteran's knees were unchanged from the July 2009 examination; the examiner noted specifically that examination of the joints revealed stability and the Veteran's motion was not additionally limited by pain, fatigue, weakness, or lack of endurance following repetitive use.

VA treatment records dated November 2010 document the Veteran's reports of knee pain that was getting progressively worse and swelling when standing for too long.  The evaluating clinician noted bilateral bony knee enlargement, popping sounds with motion, and some swelling and fluid around the knees, but no redness or warmth.

January 2011 VA treatment records indicate that the Veteran's osteoarthritis was more severe in his left knee, which was also less responsive to pain management methods than his right knee, and that he walked with a limp favoring the left leg.  These records indicate that the Veteran had flexion to 95 degrees and lacked a few degrees of full extension in his left knee, which was stable to lateral medial stress and anterior posterior stress.  The Veteran's right knee had a range of motion of 0 to 115-120 degrees, and the evaluating clinician determined that it was stable as well.  There was minimal effusion in both knees.

April 2012 and June 2012 orthopedic notes from the non-VA facility where the Veteran underwent surgery for left total knee arthroplasty on July 9, 2012 indicate that, before surgery, the Veteran had range of motion from 0 to 90 degrees in his left knee, had balance problems due to his knee, and engaged in regular gym workouts that consisted of riding a bike for an hour each time.  The post-surgery hospital discharge summary indicates that the Veteran had full extension and to 100 degrees of flexion in his left knee, which was stable to varus and valgus stress.  He commenced home health physical therapy after discharge.

In February 2014, VA provided an additional examination to assess the nature and severity of the Veteran's knee disabilities.  The Veteran reported that his left knee prosthesis was intact and that he had good relief from the pain following surgery, but had residual burning and discomfort.  He reported that his work in a warehouse requires him to lift items that weigh 50 pounds, but that he usually does okay.  He denied having flare-ups that impact the function of his knees.

Physical examination revealed the following with regard to the right knee: 120 degrees of flexion with objective evidence of painful motion at 90 degrees; and 0 degrees of extension with no objective evidence of painful motion.  The Veteran demonstrated left knee flexion to 110 degrees with objective evidence of painful motion at 110 degrees; and 0 degrees of extension with no objective evidence of painful motion.  The examiner did not detect any additional limitation in the range of motion of his knees and lower legs after repetitive use testing, but found that the Veteran demonstrated functional loss and/or functional impairment of the knees and lower legs due to pain, less movement than normal, and fatigue.  The examiner also documented tenderness or pain to palpation for joint line or soft tissues in the right knee.

The Veteran demonstrated normal strength upon flexion and extension, bilaterally.  In testing anterior stability (the Lachman test), the examiner documented grades of 1+ for each knee, which indicates that the Veteran's anterior stability was somewhat diminished.  The same was noted with regard to posterior stability, but the Veteran's medial-lateral stability in both knees was found to be normal.  The examiner documented that there was no evidence or history of recurrent patellar subluxation/dislocation, and there was no x-ray evidence of patellar subluxation.  The Veteran was also negative for tibial and/or fibular impairment, and meniscal conditions.

With regard to the Veteran's left total knee arthroplasty, the examiner noted that the Veteran had intermediate degrees of residual weakness, pain, or limitation of motion.  The report indicates that the Veteran's scars were not painful and/or unstable at that time, and do not cover an area greater than 6 square inches.

The examiner noted that the Veteran did not use an assistive device as a normal mode of locomotion, although occasional locomotion by other methods may have been possible.

In reviewing the evidence, the Board also considered supporting lay statements received by VA in July 2009 and June 2010, in which it was reported that the Veteran has demonstrated pain and discomfort when walking and standing.

II.A.  Left Knee Disability

The following issues are before the Board with regard to the Veteran's left knee: (1) a rating in excess of 10 percent for limitation of extension for the period before June 25, 2009; (2) a rating in excess of 20 percent for limitation of extension for the period from June 25, 2009 to July 8, 2012; and (3) a rating in excess of 30 percent for status post total knee arthroplasty under Diagnostic Code 5055 for the period from September 1, 2013.

As a preliminary matter, the Board has considered the applicability of the rating criteria that pertains to rating scars under 38 C.F.R. § 4.118, Diagnostic Codes 7800-7805, but finds that the Veteran does not meet the criteria for a compensable rating under these diagnostic codes.

With regard to the entire period on appeal, the evidence does not show that the Veteran's semilunar cartilage was ever dislocated, and thus, Diagnostic Code 5258 does not apply.  However, a 10 percent rating for removal of semilunar cartilage was in place for the period on appeal up to July 9, 2012, which was when the Veteran underwent a total knee replacement.  As a 10 percent rating is the highest rating that may be assigned for removal of semilunar cartilage and the Veteran's total knee arthroplasty precludes the applicability of Diagnostic Code 5259 for the period from July 9, 2012, further discussion of left knee meniscal conditions is not necessary.

With regard to the Veteran's 10 percent rating for limitation of extension (Diagnostic Code 5261) before June 25, 2009, the evidence does not show that the Veteran's disability has been productive of knee extension that has been limited to greater than 10 degrees.  Accordingly, a rating in excess of 10 percent for limitation of extension is not warranted for the period before June 25, 2009.

With regard to the Veteran's 20 percent rating for limitation of extension from June 25, 2009 to July 8, 2012, the evidence does not show that extension of the Veteran's left knee was limited to greater than 15 degrees, as required in order to warrant an increased rating.  The Veteran demonstrated extension to 15 degrees without additional functional loss or impairment during his July 2009 examination.  In addition, it was noted in January 2011 that he lacked a few degrees of full extension, which the Board concludes is an indicator that the Veteran's extension was not limited to more than 15 degrees, a number that is more than a "few."  This conclusion is supported by pre-operative orthopedic notes dated April 2012 in which it was noted that the Veteran had a range of motion of 0 to 90 degrees.  In light of this evidence, the Board declines to assign a rating in excess of 20 percent under Diagnostic Code 5261 for the period from June 25, 2009 to July 8, 2012.

With regard to limitation of flexion, the evidence does not show that flexion of the Veteran's left knee has ever been limited to a ratable degree (60 degrees or less).  Specifically, the evidence does not show that flexion has been limited to less than 80 degrees at any time during the period on appeal.

The Board has also considered whether the evidence shows that the Veteran has experienced compensable recurrent subluxation or lateral instability under Diagnostic Code 5257 for the period before July 9, 2012.  Review of the evidence shows that the Veteran reported locking, buckling, and occasional use of a cane during his July 2009 and June 2010 VA examinations, but VA clinicians reported in July 2009, June 2010, and January 2011 that the Veteran did not demonstrate instability.  Thus, a separate rating for instability is not warranted during this period.

With regard to the Veteran's 30 percent evaluation for status post total knee replacement, the Board notes that ankylosis and impairment of the tibia and/or fibula have not been shown, and thus, Diagnostic Codes 5256 and 5262 are not applicable.  With regard to limitation of extension under Diagnostic Code 5261 for the period from September 1, 2013, the report of the February 2014 VA examination shows that the Veteran demonstrated extension to 0 degrees with no objective evidence of painful motion, which is not compensable.  The examiner did report, however, that the Veteran demonstrated functional loss and/or impairment due to pain and fatigue.  Overall, the Board finds that the evidence is against finding that a 60 percent rating is warranted for status post total knee replacement for the period from September 1, 2013 because there is no evidence that the Veteran has experienced chronic residuals consisting of severe painful motion or weakness in his left knee.  In so finding, the Board finds it highly probative that the Veteran demonstrated flexion to 110 degrees with evidence of painful motion at 110 degrees and full extension without evidence of painful motion during his February 2014 examination.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376 (Fed. Cir. 2007) ("the Board retains discretion to make credibility determinations and otherwise weigh the evidence submitted").

The February 2014 VA examination report indicates that the Veteran has demonstrated some anterior and posterior instability, but importantly, the examiner noted that the Veteran's medial-lateral stability was normal and documented that there was no evidence or history of recurrent patellar subluxation/dislocation.  Accordingly, the Board finds that a rating under Diagnostic Code 5257 for recurrent subluxation or lateral instability is not warranted.

The Board has considered the Veteran's reports of chronic pain and used this symptom as a factor in assigning his ratings to the extent that his pain has resulted in functional loss.  See Mitchell v. Shinseki, 25 Vet. App. 32, 36 (2011) ("[P]ain itself does not rise to the level of functional loss as contemplated by the VA regulations applicable to the musculoskeletal system.  Pain in . . . a particular joint may result in functional loss, but only if it limits the ability to perform the normal working movements of the body with normal excursion, strength, speed, coordination, or endurance.").  Thus, an increased or separate rating will not be granted for pain alone.

Additionally, a rating for arthritis is not warranted under Diagnostic Code 5003 because the Veteran has demonstrated compensable limitation of motion for the entire period on appeal, and thus, the assignment of an additional rating under this diagnostic code would constitute pyramiding.  38 C.F.R. § 4.14.

Overall, the Board finds that the preponderance of the evidence is against the assignment of ratings in excess of 10 percent for limitation of extension for the period before June 25, 2009; in excess of 20 percent for limitation of extension for the period from June 25, 2009 to July 8, 2012; and in excess of 30 percent for status post total knee arthroplasty for the period from September 2, 2013.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).



II.B.  Right Knee Disability

The following issues are before the Board with regard to the Veteran's right knee: (1) a rating in excess of 10 percent for limitation of extension; and (2) a rating in excess of 10 percent for instability for the period from February 25, 2014.

First, the Board notes that the evidence does not show that the Veteran has had right knee meniscal conditions such as the dislocation or removal of semilunar cartilage, and thus, Diagnostic Codes 5258 and 5259 do not apply.

With regard to limitation of flexion, the examiner who evaluated the Veteran in July 2009 noted that the Veteran demonstrated flexion to 95 degrees with pain, and no functional loss due to pain; the same examiner noted in June 2010 that the Veteran demonstrated flexion up to 80 degrees with pain, and no functional loss due to pain; VA treatment records dated January 2011 indicate that the Veteran had a range of motion up to 115-120 degrees; and the February 2014 examination report documents 120 degrees of flexion with objective evidence of painful motion at 90 degrees.  Although the Veteran has challenged the accuracy of the range of motion measurements taken in July 2009 and June 2010, the Board finds that these measurements are reliable and probative because they are consistent with the evidence of record.  See Jandreau, 492 F.3d at 1376.  Accordingly, as the evidence does not show that the Veteran's flexion has been limited to a degree that may be rated under Diagnostic Code 5260, the Board finds that a rating is not warranted for limitation of flexion.

With regard to limitation of extension, the evidence fails to show that a rating in excess of 10 percent is warranted for the period on appeal.  The Veteran demonstrated extension to 10 degrees with pain in July 2009 and to 0 degrees with pain in June 2010.  On both occasions, there was no evidence of functional loss due to pain.  January 2011 treatment records and the February 2014 examination report also document a range of motion starting at 0 degrees and no objective evidence of painful motion.  Thus, the Veteran has not demonstrated extension limited to 15 degrees or more and a rating in excess of 10 percent is not warranted for limitation of extension.

With regard to whether the Veteran experienced compensable recurrent subluxation or lateral instability under Diagnostic Code 5257 for the period before February 25, 2014, the Board acknowledges again the Veteran's July 2009 and June 2010 reports of locking, buckling, and occasional use of a cane, but notes that he was found to be negative for instability until his February 2014 VA examination.  Thus, a separate rating for instability is not warranted before February 2014.

With regard to the stability of the Veteran's right knee for the period from February 25, 2014, the Board finds that an evaluation in excess of his current 10 percent rating is not supported by the evidence.  The February 2014 examination report documents that there is no evidence or history of recurrent patellar subluxation/dislocation and that his medial-lateral stability was normal.  Accordingly, the Board finds that the assignment of rating in excess of 10 percent for recurrent subluxation or lateral instability under Diagnostic Code 5257 is not warranted.  In addition, the record shows that the Veteran is capable of independent ambulation, does not use an assistive device as a normal mode of locomotion, and is capable of performing physical labor at work.  Thus, it is reasonable to find that the Veteran's current anterior-posterior instability is not moderate or severe in nature.

Again, the Veteran's pain was considered with regard to its functional impact and a rating for arthritis is not warranted because the Veteran has demonstrated compensable limitation of motion for the entire period on appeal.

Overall, the Board finds that a rating in excess of 10 percent for limitation of extension of the right knee is not warranted for the period on appeal and a rating in excess of 10 percent for instability of the right knee is not warranted for the period from February 25, 2014.  The preponderance of the evidence is against any higher ratings.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert, 1 Vet. App. 49 (1990).




III.  Additional Considerations

In exceptional cases, an extraschedular rating may be provided.  38 C.F.R. § 3.321 (2013).  The United States Court of Appeals for Veterans Claims has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a Veteran is entitled to an extraschedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extraschedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).

The Board finds that the schedular rating criteria contemplate the Veteran's knee disabilities because they have been productive of pain, swelling, locking, buckling, popping, grinding, slight instability, and some limitation of motion.  These manifestations of his knee disabilities are all contemplated by the schedular rating criteria and are therefore adequate to evaluate the disabilities.  Thus, referral for consideration of an extraschedular rating is not warranted.

As there is no indication that the Veteran has been rendered unemployable by reason of his knee disabilities, consideration of the Veteran's entitlement to a total disability rating is not warranted under Rice v. Shinseki, 22 Vet. App. 447 (2009).


ORDER

For the period on appeal up to June 24, 2009, a disability rating in excess of 10 percent for limitation of extension of the left knee is denied.

For the period from June 25, 2009 to July 9, 2012, a disability rating in excess of 20 percent for limitation of extension of the left knee is denied.

A disability rating in excess of 30 percent for status post left total knee replacement is denied.

A disability rating in excess of 10 percent for limitation of extension of the right knee is denied.

A disability rating in excess of 10 percent for instability of the right knee is denied.



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals







Department of Veterans Affairs


